In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3464 
MICHELE NISCHAN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

STRATOSPHERE  QUALITY,  LLC;  FCA  US  LLC  f/k/a  CHRYSLER 
GROUP LLC; and ABBAS SABBAH, 
                                       Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 13‐CV‐50389 — Frederick J. Kapala, Judge. 
                     ____________________ 

      ARGUED APRIL 13, 2017 — DECIDED AUGUST 2, 2017 
                 ____________________ 

   Before POSNER, MANION, and KANNE, Circuit Judges. 
   KANNE,  Circuit  Judge.  Michele  Nischan  alleges  that  she 
was  fired  from  her  job  for  filing  a  sexual‐harassment  com‐
plaint.  Consequently,  she  brought  a  litany  of  claims  in  the 
Northern  District  of  Illinois,  suing  three  defendants:  Strato‐
sphere Quality, LLC—her employer; Chrysler Group LLC—
her  employer’s  client;  and  Abbas  Sabbah—her  purported 
harasser. The district court dismissed her claims. 
2                                                      No. 16‐3464 

   We respectfully disagree with the court’s decision regard‐
ing Nischan’s sexual‐harassment claim against Stratosphere: 
Nischan offered sufficient evidence supporting that claim to 
avert  Stratosphere’s  motion  for  summary  judgment. And  to 
that  extent,  we  reverse  and  remand  the  case.  But  we  other‐
wise affirm. 
                       I.   BACKGROUND 
    Stratosphere provides third‐party inspection and quality‐
control services to car manufacturers. One of Stratosphere’s 
major clients was Chrysler. As relevant here, Chrysler hired 
Stratosphere to  inspect thousands  of cars at  a large  parking 
lot in Belvidere, Illinois. Stratosphere also provided services 
to six other companies in the Belvidere area. 
    On  June  5,  2012,  Stratosphere  hired  Nischan  as  a  car  in‐
spector. Her formal position was “team lead.” A month later, 
Stratosphere promoted her to “project supervisor.” As a pro‐
ject  supervisor,  Nischan  reported  directly  to  her  supervisor 
Davina Turluck. Turluck, in turn, reported to Jim Harris—an 
“operations  manager”  whose  job  entailed  planning  for  pro‐
ject  costs,  overseeing  and  reviewing  projects,  and  respond‐
ing to customer complaints. 
   Nischan’s work at Stratosphere required frequent contact 
with  a  coworker  named  Sabbah.  Sabbah  was  not  a  Strato‐
sphere  employee.  Instead,  he  worked  for  Chrysler  as  a  liai‐
son to Stratosphere. 
   Nischan  claims  that  Sabbah  sexually  harassed  her,  and 
did so relentlessly. The alleged harassment includes Sabbah 
routinely  rubbing  his  penis  on  her  hip  and  buttocks;  hug‐
ging  her,  while  moaning;  pressing  himself  against  her 
breasts,  while  moaning;  commenting  that  her  breasts  were 
No. 16‐3464                                                         3

really firm; asking her if her breasts were real and what size 
they  were;  asking  her  whether  she  liked  small,  medium,  or 
large penises; asking her on dates, and once promising her a 
night  that  she  would  never  forget;  putting  his  arm  around 
her;  rubbing  her  thigh;  staring  at  her  breasts;  and  making 
uncomfortable eye contact with her. 
    She  further  contends  that  high‐level  Stratosphere  em‐
ployees  knew  about  the  harassment,  having  witnessed  it 
firsthand.  Specifically,  she  claims  that  Sabbah  once  rubbed 
his erect penis on her in a work trailer in front of Harris and 
a  project  supervisor  named  Michelle  Blackman.  Nischan 
says  that  she  then  ran  out  of  the  trailer  crying  and  that 
Blackman came out to console her. 
    The  last  alleged  instance  of  sexual  harassment  occurred 
on  September  22,  2012.  Nischan  claims  that  Sabbah  made  a 
comment  about  how  she  would  be  a  lonely  empty  nester 
soon because her son was going to leave home and join the 
Navy.  Sabbah  allegedly  then  propositioned  her  and  asked 
for  her  phone  number.  According  to  Nischan,  this  was  the 
straw  that  broke  the  camel’s  back:  she  loudly  rebuffed  his 
advance, demanding that he stop bothering her. 
   Sabbah denies all of these allegations. 
    Apart from this purported harassment, Nischan had oth‐
er  problems  at  work,  namely  with  her  performance.  In  Au‐
gust  2012,  she  made  numerous  mistakes,  causing  Turluck 
and Harris to intervene and provide direction. By September 
2012, Turluck and Harris had “completely lost faith in [Nis‐
chan’s]  ability  to  perform  the  tasks  associated  with  being  a 
[project  supervisor].”  (R.  83‐10 at  2.) So  they  decided  to de‐
mote her back to the position of team lead. 
4                                                       No. 16‐3464 

    But  on  September  24,  2012,  Nischan  had  another  slipup 
that caused Turluck and Harris to “change the course of ac‐
tion [they had] decided on.” (R. 83‐16 at 3.) While on the lot, 
Nischan was demonstrating to her crew how to inspect a ve‐
hicle’s  brake‐line  clips  for  defects.  But  instead  of  checking 
near the wheels (where the clips are located), she popped the 
hood. She admitted that this was a “pretty serious” mistake 
and a major safety issue. (R. 106‐1 at 188.) 
    What’s worse, she made this mistake in front of Sabbah. 
Consequently,  Sabbah  demanded  that  Stratosphere  remove 
her from the lot because he did not “trust her inspecting ve‐
hicles.”  (R.  83‐16  at  2.)  It  took  two  days  and  multiple  pro‐
tests, but on September 26, 2012, Stratosphere complied with 
Sabbah’s request. 
    Stratosphere, however, did not fire Nischan; rather, Tur‐
luck  told  her  to  contact  the  scheduling  department  to  see  if 
there was work at another lot in Belvidere. But she chose to 
file for unemployment instead. 
   On October 8, 2012, Nischan lodged a sexual‐harassment 
complaint  with  Stratosphere.  Stratosphere  subsequently 
turned the matter over to its legal counsel. 
    On  December  20,  2013,  Nischan  sued  Stratosphere, 
Chrysler, and Sabbah in the Northern District of Illinois. Her 
complaint  charges  the  defendants  with  sexual  harassment, 
sex  discrimination,  and  retaliation  in  violation  of  both  Title 
VII  of  the  Civil  Rights  Act  of  1964,  as  amended,  42  U.S.C. 
§ 2000e  et  seq.  and  the  Illinois  Human  Rights  Act,  775  ILCS 
5/1‐101  et  seq.  (“IHRA”).  The  complaint  also  asserts  Illinois 
common‐law  claims  for  intentional  infliction  of  emotional 
distress and battery. 
No. 16‐3464                                                                5

    On September 23, 2014, the district court partially grant‐
ed the defendants’ motions to dismiss under Federal Rule of 
Civil  Procedure  12(b)(6),  disposing  of  all  Title  VII  claims 
against  Sabbah,  the  IHRA  sexual‐harassment  and  sex‐
discrimination  claims  against  Sabbah,  the  battery  claim 
against  Stratosphere,  and  the  intentional‐infliction‐of‐
emotional‐distress  claims  against  all  of  the  defendants.  The 
court  subsequently  reinstated  the  IHRA  sexual‐harassment 
claim against Sabbah. 
    On  January  11,  2016,  the  court  granted  the  defendants’ 
motions for summary judgment under Federal Rule of Civil 
Procedure 56, dismissing the remaining Title VII and IHRA 
claims.  The  court  then  relinquished  jurisdiction  over  the 
state‐law battery claims against Chrysler and Sabbah. 
    Nischan timely appealed. 
                           II.    ANALYSIS 
    On  appeal,  Nischan  challenges  the  district  court’s  grant 
of  the  defendants’  motions  to  dismiss  and  for  summary 
judgment, disposing of her claims for sexual harassment, sex 
discrimination, retaliation, intentional infliction of emotional 
distress, and battery. 
    We  review  these  decisions  de  novo.  Rockwell  Automation, 
Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 544 F.3d 752, 
756  (7th  Cir.  2008).  Regarding  the  claims  dismissed  under 
Rule  12(b)(6),  we  accept  all  well‐pled  facts  as  true  and  con‐
strue  all  inferences  in  the  nonmovant’s  favor,  granting  the 
motion  only  when  the  complaint  fails  to  allege  facts  suffi‐
cient  to  “state  a  claim  to  relief  that  is  plausible  on  its  face.” 
Berger  v.  Nat’l  Collegiate  Athletic  Ass’n,  843  F.3d  285,  289–90 
(7th  Cir.  2016)  (quoting  Ashcroft  v.  Iqbal,  556  U.S.  662,  678 
6                                                          No. 16‐3464 

(2009)). And regarding the claims dismissed under Rule  56, 
we  construe  all  facts  and  reasonable  inferences  in  the  non‐
movant’s  favor,  granting  summary  judgment  only  when 
“the  admissible evidence  shows  that  there  is no  genuine is‐
sue as to any material fact and that the moving party is enti‐
tled to judgment as a matter of law.” Tapley v. Chambers, 840 
F.3d  370,  376  (7th  Cir.  2016)  (quoting  Hanover  Ins.  Co.  v.  N. 
Bldg. Co., 751 F.3d 788, 791 (7th Cir. 2014)). 
   With  these  standards  in  mind,  we  address  each  of  Nis‐
chan’s dismissed claims in turn. 
     A. Sexual Harassment 
    Nischan’s first claim is for sexual harassment. To prevail 
on  this  claim,  Nischan  must  show  that  (1)  she  endured  un‐
welcome sexual harassment; (2) she was harassed because of 
her sex; (3) the harassment was so severe or pervasive that it 
altered  the  conditions  of  employment  and  created  a  hostile 
work environment; and (4) there is a basis for employer lia‐
bility.  Turner  v.  The  Saloon,  Ltd.,  595  F.3d  679,  684  (7th  Cir. 
2010).  The  district  court  did  not  address  the  first  three  ele‐
ments,  and  the  parties  don’t  dispute  those  elements  here. 
The only issue before us is whether “there is a basis for em‐
ployer  liability.”  Id.  We  address  this  issue  with  respect  to 
each defendant. 
     1. Chrysler 
    Chrysler can incur liability for sexual harassment only if 
Nischan  can  “prove  the  existence  of  an  employer‐employee 
relationship” with Chrysler. Love v. JP Cullen & Sons, Inc., 779 
F.3d  697,  701  (7th  Cir.  2015).  The  problem  Nischan  faces  is 
that  Chrysler  was  not  Nischan’s  direct  employer—
Stratosphere  was.  Even  so,  “a  plaintiff  can,  under  certain 
No. 16‐3464                                                             7

limited  circumstances,  bring  a  claim  against  a  defendant 
who is not [her] direct employer.” Id. Nischan contends that, 
although Chrysler was not her direct employer, it had suffi‐
cient authority over her to be considered a “joint employer” 
with Stratosphere. 
   To  test  Nischan’s  theory,  we  employ  a  five‐factor  test, 
considering the following things: 
        (1) extent of the [purported] employer’s control and 
        supervision  over  the  worker,  including  directions 
        on  scheduling  and  performance  of  work,  (2)  the 
        kind of occupation and nature of skill required, in‐
        cluding  whether  skills  are  obtained  in  the  work‐
        place,  (3)  responsibility  for  the  costs  of  operation, 
        such  as  equipment,  supplies,  fees,  licenses,  work‐
        place,  and  maintenance  of  operations,  (4)  method 
        and form of payment and benefits, and (5) length of 
        job commitment and/or expectations. 
Knight v. United Farm Bureau Mut. Ins. Co., 950 F.2d 377, 378–
79 (7th Cir. 1991); see also Mitchell v. Dep’t of Corr., 856 N.E.2d 
593, 598 (Ill. Ct. App.  2006) (reciting Illinois’s similar  multi‐
factor test). 
    After analyzing these factors, it is clear that Chrysler was 
not Nischan’s employer. We begin with the first factor—the 
right to control and supervise—which is the most important 
factor for determining whether an employer‐employee rela‐
tionship  exists.  Love,  779  F.3d  at  703.  Within  this  factor,  the 
“key powers” are hiring and firing. Id. Everyone agrees that 
Chrysler  had  no  involvement  in  Nischan’s  hiring.  Nischan 
nevertheless claims that Chrysler had the power to fire her; 
moreover,  she  contends  that  Chrysler—through  Sabbah—
used that power to get her removed from the lot. 
8                                                        No. 16‐3464 

   Not so. As the district court noted, Sabbah could provide 
only  input  and  recommendations  regarding  Stratosphere’s 
employees.  And  Stratosphere  had  no  obligation  to  comply 
with  these  requests,  as  shown  by  the  fact  that  it  took  two 
days  and  multiple  demands  from  Sabbah  before  Strato‐
sphere ultimately decided to remove Nischan from the lot. 
    True  enough,  Stratosphere  did  remove  Nischan  at  Sab‐
bah’s  behest.  Nevertheless,  it  is  very  common  for  service 
providers to adhere to their client’s wishes on personnel de‐
cisions.  For  example,  a  law  firm  might  comply  with  a  re‐
quest from a client to remove an associate from a case after 
the  associate  missed  a  filing  deadline;  or  a  bank  might  ac‐
quiesce to a demand from a home buyer to remove a lending 
agent  from  a  mortgage  deal  when  the  agent’s  negligence 
caused  the  parties  to  miss  their  closing  date.  In  these  situa‐
tions,  the  associate  and  the  lending  agent  aren’t  employees 
of their respective companies’ clients. And this case is no dif‐
ferent:  Nischan  wasn’t  Chrysler’s  employee  just  because 
Sabbah requested and obtained her removal from the lot. 
   Regarding  supervision,  there  is  some  evidence  that  Sab‐
bah  supervised  and  trained  Nischan  during  her  employ‐
ment.  Nevertheless,  most  of  the  responsibility  for  supervi‐
sion  and  training  belonged  to  Stratosphere.  Stratosphere 
regulated Nischan’s work days and hours and managed her 
day‐to‐day  assignments.  Sabbah,  on  the  other  hand,  would 
inspect  the  finished  work  product;  “[t]his  minimal  supervi‐
sion[,]  [which]  is  essentially  limited  to  ‘the  result  to  be 
achieved,’ … militates against a finding of control.” Love, 779 
F.3d at 703. Accordingly, the first factor favors Chrysler. 
   So too does the next factor, which asks whether the em‐
ployee  obtained  her  skills  at  work.  The  record  shows  that 
No. 16‐3464                                                             9

Nischan  learned  her  inspection  skills  before  she  applied  to 
Stratosphere. And although she received additional training 
at  work,  she  received  most  of  that  training  from  Strato‐
sphere, not Chrysler. This factor thus favors Chrysler. 
    At summary judgment, Nischan failed to contest the final 
three  factors,  so  she  has  lost  her  ability  to  do  so  here.  Even 
so,  those  factors  favor  Chrysler:  Stratosphere  provided  Nis‐
chan with the tools and equipment necessary to perform her 
job;  Stratosphere  paid  Nischan  and  gave  her  benefits;  and 
Stratosphere assigned Nischan to the lot and had no expecta‐
tion  that  Nischan  would  leave  and  work  for  Chrysler  once 
Stratosphere’s contract with Chrysler terminated. 
   These factors show that Chrysler was not Nischan’s em‐
ployer.  Accordingly,  Nischan’s  sexual‐harassment  claim 
against Chrysler fails. 
    2. Sabbah 
    Nischan  voluntarily  dismissed  her  Title  VII  sexual‐
harassment  claim  against  Sabbah  because  there  is  no  indi‐
vidual liability under Title VII. See Geier v. Medtronic, Inc., 99 
F.3d  238,  244  (7th  Cir.  1996).  On  appeal,  she  challenges  the 
district  court’s  dismissal  of  her  IHRA  sexual‐harassment 
claim. 
    This claim fails for the same reason that it failed against 
Chrysler: Chrysler was not Nischan’s employer. The Illinois 
Human  Rights  Commission  has  explained  that  it  “does  not 
have  jurisdiction  over  an  individual  harasser  unless  the  in‐
dividual is an employee or agent of a complainant’s employ‐
er,”  and  that,  under  those  cases,  the  individual  “cannot  be 
liable to [the] [c]omplainant under the [IHRA] for any sexual 
harassment,  regardless  of  how  reprehensible  his  conduct 
10                                                         No. 16‐3464 

may  have  been.”  Christine  Pickett  v.  Sharon  Willow  Health 
Care,  1999  WL  33256273,  at  *3  (Ill.  Human  Rights  Comm’n 
May  6,  1999).  Because  Nischan  and  Sabbah  worked  for  dif‐
ferent  companies,  Nischan’s  sexual‐harassment  claim 
against Sabbah fails. 
      3. Stratosphere 
    At the outset, Nischan’s sexual‐harassment claim against 
Stratosphere  fares  better  than  it  did  against  Chrysler  and 
Sabbah because Stratosphere was Nischan’s employer. Thus, 
an  employer‐employee  relationship  between  Stratosphere 
and Nischan existed. 
    Still,  Nischan  must  prove  that  “there  is  a  basis  for  em‐
ployer  liability.”  Turner,  595  F.3d  at  684.  To  determine 
whether  she can  do  this, we must  first decide “whether  the 
alleged  harassment  was  perpetrated  by  supervisors  or 
coworkers.”  Vance  v.  Ball  State  Univ.,  646  F.3d  461,  469  (7th 
Cir.  2011).  If  Sabbah  was  Nischan’s  supervisor,  then  Strato‐
sphere  is  strictly  liable  for  his  harassment.  Id.  at  469–70;  see 
also Rhodes v.  Ill. Dep’t of  Transp.,  359 F.3d  498, 506 (7th Cir. 
2004)  (noting  that,  for  strict  liability  to  apply,  the  plaintiff 
must  show  that  the  harasser  “served  specifically  as  her  su‐
pervisor”),  overruled  on  other  grounds  by  Ortiz  v.  Werner  En‐
terprises, Inc., 834 F.3d 760 (7th Cir. 2016). But if Sabbah was 
merely a coworker, then Stratosphere is liable only if it was 
“negligent  either  in  discovering  or  remedying  the  harass‐
ment.”  Vance,  646  F.3d  at  470  (quoting  Williams  v.  Waste 
Mgmt. of Ill., 361 F.3d 1021, 1029 (7th Cir. 2004)). 
    Nischan contends that Sabbah was her supervisor. Under 
Title VII, a supervisor is one with “the power to directly af‐
fect the terms and conditions of the plaintiff’s employment.” 
No. 16‐3464                                                         11

Jajeh v. Cty. of Cook, 678 F.3d 560, 568 (7th Cir. 2012) (quoting 
Andonissamy  v.  Hewlett‐Packard  Co.,  547  F.3d  841,  848  (7th 
Cir.  2008)).  This  power  includes  “the  authority  to  hire,  fire, 
promote, demote, discipline or transfer a plaintiff.” Id. (quot‐
ing Rhodes, 359 F.3d at 506). 
   As  noted  above,  Sabbah  did  not  possess  this  authority. 
Indeed, he had no power to affect the terms and conditions 
of Nischan’s employment; all he could do was make recom‐
mendations  regarding  Stratosphere  personnel  decisions—
recommendations  that  Stratosphere  did  not  have  to  honor. 
Moreover, although he had limited authority to review Nis‐
chan’s work and  provide occasional on‐the‐job training,  the 
record  shows  that  Turluck  and  Harris  were  primarily  re‐
sponsible for supervising and training Nischan: they are the 
ones  who  promoted  her,  disciplined  her  when  she  made 
mistakes, and ultimately removed her from the lot. Because 
Sabbah was not Nischan’s direct supervisor, Stratosphere is 
not strictly liable under Title VII. 
    Nor  is  Stratosphere  strictly  liable  under  the  IHRA.  True 
enough,  in  Sangamon  County  Sheriff’s  Department  v.  Illinois 
Human  Rights  Commission,  the  Illinois  Supreme  Court  held 
an employer strictly liable for a supervisory employee’s har‐
assing  conduct  even  though  the  harasser  was  not  the  vic‐
tim’s direct supervisor. 908 N.E.2d 39, 45 (Ill. 2009). That the 
harasser possessed general supervisory powers was enough 
to  make  the  employer  strictly  liable.  Id.  The  court  reasoned 
that “[t]here is no language in the [IHRA] that limits the em‐
ployer’s  liability  based  on  the  harasser’s  relationship  to  the 
victim.” Id. 
   Sangamon County, however, is distinguishable. There, the 
harasser and the victim worked for the same employer. But 
12                                                         No. 16‐3464 

here,  Sabbah  worked  for  Chrysler,  not  Stratosphere.  And 
Nischan  cites  no  authority  suggesting  that  a  nonemployee 
could be a supervisor for purposes of imposing strict liability 
on an employer. Nor could we find any. Because Sabbah was 
not  Nischan’s  supervisor  for  purposes  of  either  Title  VII  or 
the  IHRA,  Stratosphere  is  not  strictly  liable  for  Sabbah’s  al‐
leged harassment. 
      That  doesn’t  mean  Stratosphere  is  off  the  hook.  Under 
both  Title  VII  and  the  IHRA,  an  employer  is  liable  for  the 
harassment  of  a  nonemployee  or  nonsupervisory  employee 
if  it  was  “negligent  either  in  discovering  or  remedying  the 
harassment.”  Vance,  646  F.3d  at  470  (quoting  Williams,  361 
F.3d at 1029); see 775 ILCS 5/2‐102(D) (“[A]n employer shall 
be  responsible  for  sexual  harassment  of  the  employer’s  em‐
ployees  by  nonemployees  or  nonmanagerial  and  nonsuper‐
visory employees only if the employer becomes aware of the 
conduct and fails to take reasonable corrective measures.”). 
    To  prove  negligence,  an  employee  usually  must  make  a 
“concerted effort to inform the employer that a problem ex‐
ists.”  Hrobowski  v.  Worthington  Steel  Co.,  358  F.3d  473,  478 
(7th  Cir.  2004)  (quoting  Silk  v.  City  of  Chicago,  194  F.3d  788, 
807 (7th Cir. 1999)). This would include lodging a complaint 
with  human  resources  or  telling  high‐level  management 
about  the  harassment.  Nischan  didn’t  do  that.  Indeed,  the 
record  shows  that  Nischan  made  no  formal  complaint  to 
Stratosphere  until  October  8,  2012—almost  two  weeks  after 
Stratosphere removed her from the lot. 
    Nevertheless, Stratosphere still could be liable if it knew 
or should have known of the harassing conduct yet failed to 
act.  See  Faragher  v.  City  of  Boca  Raton,  524  U.S.  775,  799–800 
(1998).  In  these  cases,  the  employer  is  charged  with  having 
No. 16‐3464                                                       13

constructive notice of the harassment. Hrobowski, 358 F.3d at 
478.  Generally,  for  constructive  notice  to  attach,  the  notice 
must  “come  to  the  attention  of  someone  who  …  has  under 
the terms of his employment … a duty to pass on the infor‐
mation to someone within the company who has the power 
to do something about it.” Young v. Bayer Corp., 123 F.3d 672, 
674 (7th Cir. 1997). Once that person learns of the sexual har‐
assment, the employer is considered to be on notice  even if 
the victim never reported the harassment. Cf. Hrobowski, 358 
F.3d at 478 (“[A]n employer could be charged with construc‐
tive notice where the harassment was sufficiently obvious.”). 
    Nischan  contends  that  the  evidence  in  the  record  sup‐
ports  her  argument  that  Stratosphere  had  constructive  no‐
tice. We agree. 
    Nischan  testified  at  her  deposition  that  Sabbah  ap‐
proached her  in  a  work  trailer and rubbed his penis on her 
while it was erect. She further testified that two Stratosphere 
employees—Blackman and Harris—were in the trailer when 
this  happened.  Nischan  claims  that  she  then  ran  out  of  the 
trailer  crying  and  that  Blackman  came  out  to  console  her. 
Blackman  submitted  an  affidavit  supporting  Nischan’s  ver‐
sion of the story. 
   Blackman,  like  Nischan,  was  a  project  supervisor.  As 
such, Stratosphere required her to take immediate action by 
reporting  Sabbah’s  conduct.  Specifically,  Stratosphere’s  em‐
ployee handbook provides that “[a]ny employee with mana‐
gerial or supervisory responsibility who witnesses or is oth‐
erwise aware of possible harassment … must report the con‐
duct  immediately  to  that  employee’s  supervisor/manager, 
the  V.P.  of  Human  Resources  or  Employee  Relations  Man‐
ager or the Chief Operating Officer.” (R. 83‐4 at 16.) 
14                                                              No. 16‐3464 

    Admittedly, as the dissent notes, Blackman held the same 
low‐level “supervisor” title that Nischan held. Nevertheless, 
Stratosphere’s  handbook  requires  “[a]ny  employee  with  … 
supervisory  responsibility”  to  report  observed  instances  of 
possible  harassment.  (Id.)  Stratosphere  is  accountable  to  the 
standard  of  care  that  it  created  for  itself.  Because  Strato‐
sphere’s  rules  required  Blackman  to  report  the  sexual  har‐
assment  that  she  observed,  Stratosphere  had  constructive 
notice of the harassment. See Young, 123 F.3d at 674.1 
   Stratosphere  also  received  notice  through  Harris.  Harris 
was  an  operations  manager,  whom  Stratosphere’s  counsel 
described  at  oral  argument  as  Nischan’s  boss’s  boss.  Like 
Blackman,  Harris  had  the  duty  under  the  employee  hand‐
book to report any observed sexual harassment. 
   Nischan  testified  at  her  deposition  that  Harris  was  pre‐
sent  in  the  work  trailer  when  the  alleged  harassment  oc‐
curred.  But  she  waffled  a  bit  when  asked  whether  he  saw 
anything,  saying,  “I  don’t  know  if  they  witnessed.  I  don’t 
know  what  they  witnessed.”  (R.  106‐1  at  143.)  Thereafter, 
Harris submitted an affidavit, claiming that he “did not wit‐
ness any conduct by [Sabbah] that [he] believed constituted 
sexual harassment.” (R. 83‐26 at 3.) The district court found 

                                                 
1 The dissent also suggests that Nischan never raised the argument that 

Blackman’s knowledge put Stratosphere on constructive notice with the 
district  court,  and  thus,  the  argument  is  waived.  We  disagree,  conclud‐
ing  that  Nischan  did  enough  to  circumvent  waiver.  At  summary  judg‐
ment,  Nischan  claimed  that  Blackman  witnessed  Sabbah  harass  her  in 
the trailer and saw her run away in tears. Nischan’s deposition testimo‐
ny supports this claim. The district court acknowledged Nischan’s claim 
but  nevertheless  determined  that  the  evidence  didn’t  establish  whether 
Harris also witnessed the incident.  
No. 16‐3464                                                       15

that  Nischan’s  and  Harris’s  testimonies  were  consistent: 
Harris  might  not  have  witnessed  the  harassment  even 
though he was in the trailer. 
    Even so, Nischan testified throughout her deposition that 
Harris  knew  about  the  harassment.  (E.g.,  R.  106‐1  at  165, 
167.) Moreover, immediately following her “I don’t know if 
they witnessed” admission, in the same breath, she qualified 
her  answer,  saying,  “Well,  actually,  yes,  because  Michelle 
Blackman came up to me and she’s, like, I can’t believe what 
[Sabbah] just did.” (R. 106‐1 at 143.) Nischan’s “[w]ell, actu‐
ally, yes” qualification arguably neutralized her admission. 
    In  any  event,  deponents  often  misspeak  and  make  mis‐
takes,  and  competent  advocates  can  expose  those  errors 
through  skillful  cross‐examination  at  trial.  But  at  the  sum‐
mary‐judgment stage, we construe all evidence in the record 
in Nischan’s favor. See Tapley, 840 F.3d at 376. So construed, 
the  evidence  shows  that  Harris’s  knowledge  of  the  harass‐
ment is a genuine issue of material fact for the jury to resolve 
at trial. 
    Nischan  has  offered  sufficient  evidence  to  show  that 
Stratosphere  had  constructive  notice.  Accordingly,  the  dis‐
trict court’s conclusion that Nischan failed to provide a basis 
for employer liability was erroneous. 
   B. Sex Discrimination 
     Nischan’s second claim is for sex discrimination. The ba‐
sis  for  this  claim  is  that  similarly  situated  male  employees 
did  not  suffer  the  same  “harassing  conduct  and  ostracism” 
that she suffered. (Appellant’s Br. at 37.) We do not see how 
this claim is any different from her sexual‐harassment claim. 
To the extent that the two claims are the same, see above. 
16                                                           No. 16‐3464 

    Even assuming that Nischan has made a distinct claim, it 
fails  nonetheless.  To  prevail  on  a  sex‐discrimination  claim, 
Nischan  must  offer  evidence  showing  that  she  suffered  an 
adverse employment action because of her sex. See Ortiz, 834 
F.3d  at  765  (Title  VII);  Kalush  v.  Ill.  Dep’t  of  Human  Rights 
Chief  Legal  Counsel,  700  N.E.2d  132,  141  (Ill.  App.  Ct.  1998) 
(IHRA).  This  she  has  not  done.  Indeed,  no  evidence  in  the 
record suggests that the defendants treated male employees 
more favorably than female employees. To the contrary, the 
facts suggest that the defendants treated both males and fe‐
males  alike.  For  example,  Stratosphere  agreed  to  relocate 
Harris because Sabbah no longer wanted him to oversee op‐
erations  at  the  lot.  Because  there  is  no  evidence  supporting 
Nischan’s sex‐discrimination claim, that claim fails. 
      C. Retaliation 
    Nischan’s third claim is for retaliation. The basis for this 
claim  is  that  the  defendants  removed  her  from  the  lot  be‐
cause of her sexual‐harassment complaint. To prevail on this 
claim,  Nischan  must  show  that  “she  engaged  in  statutorily 
protected  activity  and  was  subjected  to  [an]  adverse  em‐
ployment action as a result of that activity.” Huri v. Office of 
the  Chief  Judge  of  the  Circuit  Court  of  Cook  Cty.,  804  F.3d  826, 
833  (7th  Cir.  2015);  All  Purpose  Nursing  Serv.  v.  Ill.  Human 
Rights Comm’n, 563 N.E.2d 844, 850 (Ill. App. Ct. 1990) (recit‐
ing the IHRA’s similar standard). 
    Undeniably,  lodging  a  sexual‐harassment  complaint  is  a 
statutorily  protected  activity.  See  Durkin  v.  City  of  Chicago, 
341 F.3d 606, 614 (7th Cir. 2003). The problem with Nischan’s 
claim,  however,  is  that  Nischan  lodged  no  complaint  until 
after Stratosphere removed her from the lot. 
No. 16‐3464                                                         17

   Admittedly,  there  is  evidence  that  Stratosphere  knew 
about  Nischan’s  harassment  before  removing  her.  But  that 
evidence shows that Stratosphere learned of the harassment 
by witnessing it, not by receiving a complaint from Nischan. 
Because there is no evidence supporting Nischan’s claim that 
the defendants retaliated against her because she engaged in 
a protected activity, that claim fails. 
   D. Intentional Infliction of Emotional Distress 
    Nischan’s fourth claim is for intentional infliction of emo‐
tional distress. To prevail on this claim, Nischan must prove 
that  (1)  Sabbah’s  conduct  was  outrageous,  (2)  Sabbah  in‐
tended to inflict severe emotional distress,  and  (3)  Sabbah’s 
conduct in fact caused severe emotional distress. See Schiller 
v.  Mitchell, 828  N.E.2d 323,  333 (Ill. App. Ct. 2005).  The dis‐
trict  court  granted  the  defendants’  motion  to  dismiss  this 
claim, holding that the IHRA preempted it. 
     The  IHRA  is  the  exclusive  remedy  for  civil‐rights  viola‐
tions.  See  775  ILCS  5/8‐111(D).  It  “preempts  tort  claims  that 
are ‘inextricably linked’ to allegations of sexual harassment.” 
Quantock  v.  Shared  Mktg.  Servs.,  Inc.,  312  F.3d  899,  905  (7th 
Cir. 2002) (citing Maksimovic v. Tsogalis, 687 N.E.2d 21, 22–23 
(Ill.  1997)).  To  determine  whether  claims  are  “inextricably 
linked,”  we  ask  whether  the  plaintiff  can  establish  “a  basis 
for imposing liability on defendants … without reference to 
the legal duties created by the [IHRA].” Blount v. Stroud, 904 
N.E.2d 1, 9 (Ill. 2009). 
    Nischan cannot do this because her intentional‐infliction‐
of‐emotional‐distress  and  IHRA  claims  are  one  and  the 
same. As the district court put it, “[t]he alleged extreme and 
outrageous conduct is the sexual harassment and retaliation 
18                                                                No. 16‐3464 

that constitutes her IHRA civil rights claims such that with‐
out  these  allegations  plaintiff  would  have  no  [intentional‐
infliction‐of‐emotional‐distress]  claim.”  (R.  59  at  4.)  Indeed, 
if  we  were  take  the  civil‐rights  allegations  out  of  the  com‐
plaint,  no  claim  for  intentional  infliction  of  emotional  dis‐
tress  would  remain.  See  Schroeder  v.  RGIS,  Inc.,  992  N.E.2d 
509, 518–19 (Ill. App. Ct. 2013). Because the facts supporting 
Nischan’s  tort  claim  are  identical  to  those  supporting  her 
IHRA  claim,  the  two  claims  are  inextricably  linked.  See 
Quantock,  312  F.3d  at  905.  The  IHRA  thus  preempts  Nis‐
chan’s claim. 
      E. Battery 
    Nischan’s  final  claim  is  for  battery.  Only  Stratosphere 
moved  to  dismiss  this  claim.2  The  district  court  granted 
Stratosphere’s  motion,  holding  that  the  Illinois  Workers’ 
Compensation Act’s exclusivity rule barred the claim. 
    The Workers’ Compensation Act is the exclusive remedy 
for  accidental  injuries  transpiring  in  the  workplace.  See 
Meerbrey  v.  Marshall  Field  &  Co.,  564  N.E.2d  1222,  1225  (Ill. 
1990).  To  circumvent  this  exclusivity  rule,  Nischan  must 
demonstrate that her injury (1) “was not accidental,” (2) “did 
not arise from her employment,” (3) “was not received dur‐
ing the course of her employment,” or (4) “is not compensa‐
ble under the Act.” Hunt‐Golliday v. Metro. Water Reclamation 
Dist. of Greater Chi., 104 F.3d 1004, 1016 (7th Cir. 1997) (citing 
Meerbrey, 564 N.E.2d at 1226). 


                                                 
2  As  noted  above,  because  the  district  court  had  dismissed  all  of  Nis‐

chan’s  federal‐law  claims  against  Chrysler  and  Sabbah,  it  relinquished 
jurisdiction over her state‐law battery claims against them.  
No. 16‐3464                                                        19

   None of these exceptions applies. Specifically, the second 
and third exceptions are inapplicable because it is undisput‐
ed that Nischan’s alleged injury happened at Stratosphere in 
the course of her employment. 
    The  first  exception  doesn’t  apply,  either.  Injuries  result‐
ing  from  a  coworker’s  intentional  tort  are  accidental  from 
the employer’s perspective unless the employer commanded 
or  expressly  authorized  the  tort.  Meerbrey,  564  N.E.2d  at 
1227.  Although  Stratosphere  might  have  known  about  Nis‐
chan’s  harassment,  that’s  a  far  cry  from  saying  that  Strato‐
sphere commanded the abuse. Because there is no such evi‐
dence, Nischan cannot rely on this exception. 
   Finally,  the  fourth  exception  is  inapplicable  because  the 
Act  compensates  employees  for  injuries  suffered  due  to  a 
coworker’s  sexual  assault.  See  Juarez  v.  Ameritech  Mobile 
Commc’ns, Inc., 957 F.2d 317, 324 (7th Cir. 1992). 
   Accordingly,  the  Workers’  Compensation  Act  bars  Nis‐
chan’s battery claim against Stratosphere. 
                     III.    CONCLUSION 
    The  district  court  properly  dismissed  all  of  Nischan’s 
claims  against  Chrysler  and  Sabbah.  But  the  court  erred  in 
dismissing Nischan’s sexual‐harassment claim against Strat‐
osphere on the ground that Nischan failed to provide a basis 
for  employer  liability.  That  claim  may  proceed  to  trial  on  a 
negligence  theory  so  long  as  Nischan  can  withstand  sum‐
mary judgment on the claim’s other elements. 
   The  district  courtʹs  judgment  is  thus AFFIRMED  in  part 
and REVERSED in part, and the case is REMANDED for fur‐
ther proceedings consistent with this opinion. 
20                                                              No. 16‐3464 

    MANION, Circuit Judge, concurring in part and dissenting 
in part. 
    Because  the  district  court  has  written  a  comprehensive 
and thorough order in which I can find no error, I would af‐
firm  the  dismissal  of  Michele  Nischan’s  sexual  harassment 
claim  against Stratosphere. I  agree with our court’s opinion 
on all other issues, but I do not agree that Nischan has alleged 
sufficient facts to sustain a finding that Stratosphere was on 
constructive notice that Nischan was being sexually harassed 
by Sabbah. According to Nischan’s  testimony,  Sabbah,  who 
was  an  on‐site  supervisor  employed  by  Chrysler,  sexually 
harassed  her  in  several  disgusting  ways  on  an  almost  daily 
basis. Nischan’s problem is she did not report this harassment 
to Stratosphere until sometime in late October after she was 
no longer employed by the company. There is no dispute that 
Stratosphere  did  not  have  actual  notice  of  Sabbah’s  alleged 
conduct.1  It  is  evident  also  that  Nischan’s  performance  at 
work was very poor. She made lots of mistakes and seemed 
not to understand the scope of her duties. Inevitably, she was 
transferred and terminated after failing to show up at the new 
site. 
    Nischan’s case thus stands or falls based upon the incident 
in the trailer, and whether Stratosphere was on constructive 
notice  of  her  alleged  victimization.  The  court  graphically 
describes Nischan’s testimony where Sabbah approached her 
                                                 
      1 The district court does note that Nischan alleges a phone call to Strat‐

osphere on June 22, 2012, but there is no evidence that the message Nis‐
chan left was in any way a complaint about sexual harassment. Ironically 
what this phone call does show is that she knew the number to call for any 
kind of complaint, a complaint which she never made, instead tolerating 
Sabbah’s disgusting behavior for several more weeks. 
No. 16‐3464                                                        21 

in  her  work  trailer  and  rubbed  and  groped  her.  Nischan 
alleges  that  in  the  work  trailer  were  two  other  Stratosphere 
employees—Blackman and  Harris. Blackman  held the  same 
low‐level “supervisor” title as Nischan. While Nischan does 
waffle  between  saying  she  was  sure  Blackman  saw  the 
groping  incident  and  that  she  had  no  way  of  knowing  if 
Blackman saw it, we can assume Blackman did see it. Even so, 
Blackman was not Nischan’s supervisor and had no duty to 
report:  this  fatal  defect  is  perhaps  why  Nischan  simply  did 
not rely upon the argument that Blackman’s knowledge put 
Stratosphere on constructive notice. Blackman’s general duty 
to report sexual harassment cannot be assumed on appeal to 
apply  to  non‐Stratosphere  employees  such  as  Sabbah.  The 
district court had no opportunity to judge the evidence on this 
point, because this factual determination was not relevant to 
the  decision  before  it.  In  other  words,  the  argument  that 
Blackman witnessing Sabbah’s assault of Nischan constituted 
constructive notice to Stratosphere is raised for the first time 
on appeal, and is thus waived. Fednav Int’l Ltd. v. Continental 
Ins.  Co.,  624  F.3d  834,  841  (7th  Cir.  2010)  (“[A]  party  has 
waived  the  ability  to  make  a  specific  argument  for  the  first 
time on appeal when the party failed to present that specific 
argument  to  the  district  court,  even  though  the  issue  may 
have been before the district court in more general terms.”). 
As  the  district  court  order  makes  clear,  the  allegation  that 
Blackman  witnessed  the  groping  in  the  trailer  was  put 
forward to suggest that Harris must have also witnessed the 
event. Nischan v. Stratosphere Quality, No. 13 C 50389, at fn. 14 
(N.D.  Ill.  Jan.  1,  2016)  (order  granting  summary  judgment). 
Blackman was not alleged to be a hook for constructive notice 
to  Stratosphere.  Nowhere  was  the  district  court  presented 
with the argument that Stratosphere was negligent in failing 
22                                                     No. 16‐3464 

to  remedy  Nischan’s  harassment  because  Blackman  was 
bound  by  an  employee  policy  that  mandated  her  to  report 
sexual assaults by non‐employees. 
    Harris,  on  the  other  hand,  actually  had  supervisory  re‐
sponsibilities over Nischan, and the claim that Harris saw the 
trailer incident forms the sole factual basis for Nischan’s pre‐
served  constructive  notice  claim  against  Stratosphere.  Nis‐
chan thinks that since Harris was in the work trailer, he should 
have witnessed this. Certainly Stratosphere could have been 
on  actual  notice  of  Nischan’s  sexual  harassment  if  she  had 
said something to Harris about what was going on. Instead, 
she ran out of the trailer followed by Blackman and cried out‐
side while Blackman consoled her. Critically, there is not even 
a clear allegation that Harris saw Sabbah’s behavior or Nis‐
chan’s  distress.  As  the  district  court  thoroughly  analyzed, 
there is no allegation that Harris saw anything. Therefore, I to‐
tally agree  with the  district court’s thorough analysis of the 
incident  and  agree  with  the  district  court  that  Stratosphere 
did not have actual or constructive notice of Sabbah’s disgust‐
ing behavior. I would completely affirm the district court’s or‐
der.